PER CURIAM.
By petition seeking belated appeal pursuant to Florida Rule of Appellate Procedure 9.140(5), petitioner asserts that he timely requested that court appointed counsel file a notice of appeal to seek review of the February 10, 1998, judgment and sentence entered in Jefferson County case number 97-207. The petition is supported by an affidavit of trial counsel. The state does not object to the belated appeal. Accordingly, we grant the request for a belated appeal and remand to the trial court. The trial court shall treat this court’s mandate as the notice of appeal. Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BARFIELD, C.J., and ALLEN and WEBSTER, JJ., concur.